ORDER
This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Com*746mission of Maryland and the Respondent, Brandon D. Ross, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 1.1, 1.3, 1.4, 1.15, 3.3, 8.4(a), (c), and (d) of the Maryland Lawyers’ Rules of Professional Conduct, as then enacted and Maryland Rule 16-606.1, as then enacted. The Court, having considered the Petition, it is this 28th day of February, 2017,
ORDERED, that Respondent, Brandon D. Ross, be and he is hereby disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that, the Clerk of the Court shall remove the name Brandon D. Ross from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).